Citation Nr: 1507294	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  08-37 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a headache disability to include as secondary to service-connected sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to September 1975.  He also served in the Army National Guard to include a period of active duty for training from June 1965 to November 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Board remanded the issues of entitlement to service connection for sinusitis, bilateral hearing loss, tinnitus, and headaches to the Agency of Original Jurisdiction (AOJ) for additional development.  In an April 2013 rating decision, the AOJ granted the issues of entitlement to service connection for sinusitis and bilateral hearing loss.  Therefore, these issues are no longer before the Board.

In light of statements made by a VA examiner in September 2012, discussed below, the issue of entitlement to service connection for a headache disability has been expanded to include the theory that the headache disability is secondary to service-connected sinusitis.  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The issue of entitlement to service connection for a headache disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Tinnitus is etiologically related to the Veteran's active service.

CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken herein below is favorable to the Veteran, discussion of VA's duties to notify and assist is not required at this time.

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In addition, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  

In September 2012, the Veteran underwent a VA examination to determine the etiology of his tinnitus.  The VA examiner stated that the Veteran had recurrent tinnitus and that it was as likely as not due to a known etiology.  She opined that the Veteran reported that he had ringing in his ears since he was hit in the head by a compressor hose while in service.  The VA examiner cited an in-service progress note dated in September 1971 that indicated the Veteran was struck on the mastoid behind the left ear with a compressor hose and lost consciousness.  The Veteran's symptoms included dizziness, hearing loss, and tinnitus.  The examiner also opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his (now service-connected) hearing loss as tinnitus is known to be a symptom associated with hearing loss.  There is no evidence in significant conflict with this opinion.

The Board finds that service connection is warranted for the Veteran's tinnitus.  The probative evidence of record indicates that it is at least as likely as not that the Veteran's currently diagnosed tinnitus is etiologically related to the head trauma he sustained while in service.


ORDER

Service connection for tinnitus is granted.


REMAND

In September 2012, the Veteran underwent a VA examination to determine the etiology of his headache disability.  The VA examiner reported that the Veteran was first diagnosed with a headache disorder in 1967 and that since then he had experienced pulsating and throbbing head pain.  Light and sound sensitivity were symptoms that the VA examiner identified with the Veteran's headache disability.  The Veteran reported that he missed approximately one and a half weeks of work over the last 12 months as a result of his headache disability.  The VA examiner diagnosed the Veteran with chronic maxillary sinus disease, and stated that headache and facial pain are common with both acute and chronic stages of sinusitis.  She added, although the Veteran experienced headaches during his active military service, there was no documentation to support ongoing care and treatment of the Veteran's headache condition.  Thus, she opined that the Veteran's headaches were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

The Board finds that the Veteran is competent and credible to report experiencing headaches, and in light of the VA examiner's indication that the Veteran experiences on-going headaches an addendum opinion is necessary to determine the etiology of the Veteran's headache disability.  As the examiner suggested the Veteran's headaches may be secondary to his now service-connected sinusitis, the likelihood of such a connection should also be addressed by the examiner.

On remand, the Veteran should be provided notice appropriate for a claim for secondary service connection.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice appropriate for a claim for service connection on a secondary basis.

2.  Refer the Veteran's VA claims file to the VA examiner who conducted the September 2012 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's headache disability.  The examiner must be given full access to the Veteran's complete VA claims file for review.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

a. The VA examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current headache disability was incurred in (is due to disease or injury) service, to include the head trauma sustained in 1971 when the Veteran was struck with a compressor hose and lost consciousness.

b. If the VA examiner finds that it is not at least as likely as not that the Veteran's headache disability was incurred in active service, then he or she is asked to opine whether it is at least as likely as not that the Veteran's headache disability was (a) caused by or (b) aggravated by (permanently worsened beyond its natural progress) the service-connected sinusitis.

When rendering his or her opinion, the VA examiner should accept as fact the Veteran's statements that he has experienced occasional headaches since service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the development above, readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


